          Case 1:20-cv-09730-PGG Document 18 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACLYN BROWN, individually and on
behalf of all others similarly situated,

                            Plaintiff,                                ORDER

              - against -                                       20 Civ. 9730 (PGG)

KERRY, INC.,

                            Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

                The conference in this matter scheduled for April 22, 2021, is adjourned to May

6, 2021 at 10:00 a.m. by telephone.1

                By April 29, 2021, the parties will submit a joint letter stating whether they have

been able to reach a stipulation as to the following matters discussed in Plaintiff’s April 14, 2021

letter (Pltf. Ltr. (Dkt. No. 16) at 1, 3): (1) to substitute Oregon Chai for Defendant Kerry, Inc.,

and (2) to decide out-of-state putative class member’s claims based on the consumer protection

statutes of their states.

Dated: New York, New York
       April 22, 2021



1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone conference by dialing the
same number and using the same access code. The Court is holding multiple telephone
conferences on this date. The parties should call in at the scheduled time and wait on the line for
their case to be called. At that time, the Court will un-mute the parties’ lines. Two days before
the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the conference so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
